Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 19 November 2021.  The objections to the drawings and claim 6 have been withdrawn. The 35 USC 112 rejections have been withdrawn. Claims 1-4, 6-13, 15-21, and 31-35 remain pending for consideration on the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the phrase “refrigeration module” throughout the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The phrase “refrigeration module” throughout the claims is interpreted per [0029] of the instant specification as a mechanical refrigeration device that uses a cryogenic fluid as the refrigerant to provide refrigeration to a cold tip.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 fails to narrow the claim limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 15 recites “:a cold tip and the reservoir is secured within the dewar by a reservoir neck” which render the claim indefinite because the claim as written leave the structure ambiguous in nature as it become difficult to tell if the claim is referencing a previously claimed element or disclosing an element in addition to the previously claimed element. 
Claim 16 is rejected based on dependency from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7, 17, 21, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060010881 A1 Gustafson (hereafter Gustafson) in view of US 8065883 B2 Pozivil (hereafter Pozivil) and US 20150033767 A1 Corey et al. (hereafter Corey).

Regarding claim 1, Gustafson discloses a cryogenic freezer (90) comprising:
a dewar (outer shell of 90, as shown in Fig. 5) defining a storage space (within inner shell of 90, as shown in Fig. 5); 

a refrigeration module (100, 102) in heat exchange relationship with the headspace of the reservoir (para. 33), 
a sensor (96) configured to determine a temperature or pressure within the reservoir (para. 33); 
a system controller (98) connected to the sensor (96) and the refrigeration module (100). 
While Gustafson does not teach the controller is configured to control an amount of cooling to the headspace of the reservoir from a steady-state running level when a pressure or temperature within the headspace increases Pozivil teaches the controller col 2 line 62 “the apparatus further includes a control system” is configured to control an amount of cooling to the headspace of the reservoir from a steady-state running level col 6 line 32 “For the unit 22, the variations are met by monitoring the LNG outlet temperature from the heat exchanger 26 and either reducing the power to the unit 22 if the LNG temperature decreases or increasing the power if the LNG temperature increases”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control an amount of cooling to the headspace of the reservoir when a pressure or temperature within the headspace increases as 
While Gustafson does not teach a cold tip that is positioned in an upper end of a reservoir neck, Corey teaches a cold tip (cold tip 120) that is positioned in an upper end of a reservoir neck 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cold tip positioned in an upper end of a reservoir neck taught by Corey into the cryogenic freezer taught by Gustafson, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having a cold tip that is positioned in an upper end of a reservoir neck would not perform differently than the prior art device, (see MPEP 2144.04.VI.C)

Regarding claim 3, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Gustafson teaches the refrigeration module includes a cold tip 

Regarding claim 4, the combined teachings teach the cryogenic freezer of claim 3 as stated above, and Gustafson teaches the reservoir (92) is secured within the dewar (90) by a reservoir neck (76) that is in fluid communication with the headspace of the reservoir (92, paras. 33, 35), and wherein the cold tip (all of 102) is positioned within the reservoir neck (see Fig. 5, showing a reservoir secured within a dewar by the reservoir neck and a reservoir neck is physically connected to and therefore in fluid communication with both the headspace and the reservoir, the headspace and reservoir are also in fluid communication with one another, and wherein a cold tip (indicated by 102 and extending from 100 to the liquid space) is positioned within the reservoir neck).

    PNG
    media_image1.png
    481
    403
    media_image1.png
    Greyscale


Regarding claim 7, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Gustafson teaches said refrigeration module (100, 102) includes a housing (100, see figure 5). 

Regarding claim 17, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Gustafson teaches the dewar includes an inner wall surrounded by an outer wall with a vacuum insulation space there between (para. 33 “While a single-walled pressure vessel is illustrated, a double-walled pressure vessel could be used instead” and claim 12 “the space between the inner tank and outer shell is 

Regarding claim 21, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Gustafson teaches the system controller (98) is configured to increase refrigeration when a pressure or temperature within the reservoir rises above a setpoint (para. 33, where it is increased when "too warm" compared to a selectable temperature as measured by the sensor 96).

Regarding claim 32, Gustafson discloses a cryogenic freezer (90) comprising: 
a dewar (outer shell of 90, as shown in Fig. 5) defining a storage space (within inner shell of 90, as shown in Fig. 5); 
a reservoir (92) positioned within or adjacent to the storage space (within inner shell of 90) and configured to contain a cryogenic liquid (94) with a headspace (above 94) above the cryogenic liquid in a reservoir interior space (within 94) that is sealed with respect to the storage space (as shown in Fig. 5); 
a refrigeration module (100, 102) in heat exchange relationship with the headspace (above 94) of the reservoir (92, para. 33); 
a sensor (96) configured to determine a temperature or pressure within the reservoir (para. 33); 
and a system controller (98) connected to the sensor (96) and the refrigeration module (100, 102) and configured (paras. 33, 35) to control an amount of cooling to the reservoir when a pressure or temperature within the headspace increases (para. 33, 
Gustafson fails to specifically disclose a cold tip that is in heat exchange relationship with the headspace of the reservoir and that is positioned in an upper end of a reservoir neck. 
Corey teaches a cold tip (120) that is in heat exchange relationship with the headspace (gaseous oxygen) of the reservoir (storage vessel 108) and that is positioned in an upper end of a reservoir neck (fig 1 shows a cold tip 120 positioned in an upper end of a reservoir neck). 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the cold tip positioned in an upper end of a reservoir neck taught by Corey into the cryogenic freezer taught by Gustafson, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having a cold tip that is positioned in an upper end of a reservoir neck would not perform differently than the prior art device, (see MPEP 2144.04.VI.C).

Regarding claim 33, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Gustafson teaches the refrigeration module (100, 102) is configured to run at the steady-state running level to provide cooling to the headspace of the reservoir to balance heat leak to the reservoir (92) from outside environment 

Regarding claim 34, the combined teachings teach the cryogenic freezer of claim 33 as stated above, and Gustafson teaches the refrigeration module (100, 102) is configured to increase an amount of cooling to the headspace of the reservoir from the steady-state running level when the pressure or temperature within the headspace increases (the cold end is designed to remove heat from both the liquid nitrogen in the reservoir and the gaseous nitrogen in the headspace of the reservoir) (para. 33, sensor 96 communicates with an automatic switch or microprocessor 98… when the pressure or temperature sensor 96 detects that the temperature of the liquid nitrogen 94 is too warm, switch 98 activates refrigeration device 100 which cools the liquid nitrogen in the pressure vessel via the evaporator or cold end 102).

Regarding claim 35, the combined teachings teach the cryogenic freezer of claim 34 as stated above, and Gustafson teaches the refrigeration module (100, 102) is configured to condense vapor in the headspace (the liquid nitrogen 94 boils to form gaseous nitrogen, denoted by the white space above 94) of the reservoir (92) when the refrigeration module is configured to increase the amount of cooling to the headspace of the reservoir (the cold end is designed to remove heat from both the liquid nitrogen in the reservoir and the gaseous nitrogen in the headspace of the reservoir) from the 	

Claims 2, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Pozivil and Corey as applied to claim 1 above, and further in view of US 20160078987 A1 Simpkins et al. (hereafter Simpkins).

Regarding claim 2, the combined teachings teach the cryogenic freezer of claim 1 as stated above. 
While the combined teachings do not teach the refrigeration module is removably mounted to the dewar, Simpkins (fig 1-8) discloses the refrigeration module (17) is removably mounted ([0002] “The present invention relates to improved arrangements for providing thermal connection between a cryogenic refrigerator and cooled components, wherein the refrigerator is removable”). 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration module of Gustafson to be removably mounted, as taught by Simpkins in order to allow replacement ([0012] “It must also be possible to 

Regarding claim 15, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Gustafson teaches the refrigeration module (100, 102) includes a housing (100) that is mounted to the dewar (outer shell of 90) and a cold tip (102) and the reservoir (within 92) is secured within the dewar (within 90) by a reservoir neck (76) that is in fluid communication with the headspace (above 94 within 92) of the reservoir (92) and the cold tip (102) is positioned within the reservoir neck (76) but fails to specifically disclose the refrigeration module (100, 102) is removably mounted to the dewar. 
Simpkins (fig 1-8) teaches the refrigeration module (17) is removably mounted (para 12) to the dewar (cryostat 100). 

Regarding claim 16, the combined teachings teach the cryogenic freezer of claim 15 as stated above, and Simpkins (fig 1-8) discloses the cold tip (32) is configured to be removable from the reservoir neck (18) with the refrigeration module housing, wherein the refrigeration module (17) housing is removable from the dewar ([0002] “The present invention relates to improved arrangements for providing thermal connection between a cryogenic refrigerator and cooled components, wherein the refrigerator is removable”). 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Pozivil and Corey as applied to claim 1 above, and further in view of US 20110126553 A1 Ball-DiFazio (hereafter Ball-DiFazio).

Regarding claim 6, the combined teachings teach the cryogenic freezer of claim 3 as stated above, and Gustafson teaches a refrigeration module but fails to specifically disclose the refrigeration module uses the Acoustic-Stirling refrigeration cycle.
Ball-DiFazio teaches the refrigeration module uses the Acoustic-Stirling refrigeration cycle (para 64 “In another embodiment of a cryopump that includes a Stirling cryogenic refrigerator, pressure wave source 610 can be a piston or an acoustic source.”). 
Therefore, it would have been obvious at the time of the effective filing of the application to replace the cryogenic freezer of Gustafson with a refrigeration module that uses an Acoustic-Stirling refrigeration cycle (which is a type of refrigerator known in the art), as taught by Ball-DiFazio to add regeneration to the cryogenic freezer (para 56, “Pulse tube refrigerators are regenerative refrigerators in which a pressure wave travels back and forth through a buffer tank, a pulse tube, and a section containing the regenerative heat exchanger material.” Gustafson discloses a Stirling refrigerator, but does not specify a specific refrigeration cycle. Ball-DiFazio teaches a known type of Stirling refrigerator (Acoustic). When choosing a specific configuration for the Stirling refrigerator of Gustafson, one would look to known type.

s 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Pozivil and Corey as applied to claim 1 above, and further in view of US 20040055313 A1 Navedo et al. (hereafter Navedo) and US 20190049169 A1 Ciyanoglu et al. (hereafter Ciyanoglu).

Regarding claim 8, the combined teachings teach the cryogenic freezer of claim 7 as stated above, and Gustafson teaches the refrigeration module housing (100) but fails to disclose the housing includes a divider wall that separates an interior of the housing into a front compartment which includes the system controller and a rear compartment that includes a motor of the refrigeration module.
Navedo discloses a housing (71) with a Stirling refrigerator (20) and system controller (74) in the interior of the housing and arranged in such a way as to use a fan (70) to manage airflow and cool the system controller and Stirling refrigerator (para. 44 “A fan 70 is positioned to blow air across the wrap-around heat sink 40. The fan 70 may be mounted in an enclosure 71 that is attached to the side of the insulated container 60. The enclosure 71 may also house the Stirling cooler 20.”)
Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson with the housing which houses the system controller and compressor and associated housing cooling system as taught by Navedo to cool the controller and Stirling refrigerator (para. 10 and 34).
Ciyanoglu (fig 4 and 5) teaches a refrigeration module housing (14) including a divider wall (32) that separates an interior of the housing (14) into a front compartment (16) which includes a system controller (94) and a rear compartment (18) that includes 
Therefore, it would have been obvious at the time of the effective filing of the application to modify the refrigeration system of Gustafson with the housing which houses the system controller and compressor and associated housing cooling system as taught by Navedo and to further modify the housing to include the dividing wall separating the system controller in a front compartment from the compressor in a rear compartment as taught by Ciyanoglu, for the purpose of homogenously cooling the controller and compressor of the refrigeration system (para. 18) and thermally insulating the front and rear compartments from one another (para. 14) and therefore not heating the controller with the heat of the compressor motor. 
The combined teachings teach the overall structure of the instant invention including the Dewar and Stirling refrigerator, but are silent with regards to the specifics of the mechanical refrigeration system and associated housing. Navedo discloses a known air cooling system and housing arrangement for the heat producing components of a Stirling refrigerator. When choosing a specific configuration for the Stirling refrigerator of Gustafson, one would look to a known type. Ciyanoglu discloses further details of sequential air flow (from cooler to warmer components), component separation and arrangement, and heat dissipation of the heat producing components of a refrigerator. When choosing a specific configuration for a component cooling housing of the refrigerator of Gustafson, one would look to known design solutions.


Ciyanoglu (fig 2 and 3) teaches the housing (14) includes an air intake opening (72, Fig. 2) positioned within the front compartment (16) and an air outlet opening (74) positioned in the rear compartment (18) and further comprising a fan (22) positioned in the divider wall (32) and configured (para. 41) to pull cooling air into the housing through the air intake opening and exhaust air out of the housing through the air outlet opening.

Regarding claim 10, the combined teachings teach the cryogenic freezer of claim 9 as stated above, and Navedo discloses a Stirling refrigerator housing with an air outlet opening (76). 
Ciyanoglu (fig 4 and 5) teaches a baffle wall (as shown in annotated Figure below) positioned within the rear compartment (18) of the housing (14) and opposing the air outlet opening (74, shown in Fig. 2).


    PNG
    media_image2.png
    532
    593
    media_image2.png
    Greyscale

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Pozivil, Corey, Navedo, and Ciyanoglu as applied to claim 9 above, and further in view of US 5794450 A Alexander et al. (hereafter Alexander).

Regarding claim 11, the combined teachings teach the cryogenic freezer of claim 9 as stated above, and Gustafson teaches the refrigeration module (100, 102) but fails to disclose the refrigeration module includes a heat sink positioned adjacent to the air intake opening, a fan attached to the heat sink and configured to pull air in through the air intake and over the heat sink.

Therefore, it would have been obvious at the time of the effective filing of the application to modify the cryogenic freezer of Gustafson with the heat sink positioned adjacent to the air intake opening, as taught by Alexander for the purpose of providing air flow across for the heat sink (Col. 2 lines 59-61). 

Regarding claim 12, the combined teachings teach the cryogenic freezer of claim 11 as stated above, and Alexander teaches a fan (within 122) attached to the heat sink (132) and configured to pull air in through the air intake and over the heat sink.

Regarding claim 13, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Navedo discloses a housing with a Stirling refrigerator and associated components arranged in such a way as to use fans and a managed airflow to cool the heat generating components of the refrigerator.
While Ciyanglu teaches the air outlet opening (74) includes cooling slots (slots of 74 as shown in Fig. 3) positioned in a back panel (within rear compartment 18) of the housing (14).


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafson et al. (US 2006/0010881) in view of Pozivil (US 8065883) as applied to claim 1, and further in view of Stautner et al. (US 10,724,686).


Regarding claim 18, the combined teachings teach the cryogenic freezer of claim 1 as stated above, and Gustafson (fig 5 with labels from fig 2) teaches the Dewar (90) includes an access neck (formed by 50) defining an access opening (50) with a lid (48) removably covering (para. 23) the access opening (50), said lid (48) including a top plate (top of 48), a plug (48, para. 23). These components are named and labeled in fig 2. The same components are present in fig 5 and are labeled below in annotated fig 5. For convenience, the reference numbers from fig 2 are reused.

    PNG
    media_image3.png
    592
    557
    media_image3.png
    Greyscale

The combined teachings fail to specifically disclose a gasket ring, where the gasket ring engages the access neck to seal the access opening when the plug is received in the access opening to close the lid.
Stautner teaches a gasket ring, where the gasket ring (320) engages an access neck (312, formed by 50 of Gustafson) when a plug (307, base of 48 of Gustafson) is received in an access opening (formed by 312, formed by 50 of Gustafson) to close the lid (as shown in Fig. 5). 


Regarding claim 19, the combined teachings teach the cryogenic freezer of claim 9 as stated above, and Stautner teaches a gasket sleeve (316) that is engaged by the gasket ring (320) when the lid is in the closed configuration (as shown in Fig. 5). 

Regarding claim 20, the combined teachings teach the cryogenic freezer of claim 9 as stated above, and Stautner teaches the gasket sleeve (316) extends along an interior surface of the access neck (formed by 312, formed by 50 of Gustafson) and is removable (Col. 3 lines 35-39) to allow ice buildup to be removed from the Dewar. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafson in view of Pozivil and Dickerson.

Regarding claim 31, Gustafson discloses a cryogenic freezer (90) comprising: 
a Dewar (outer shell of 90, as shown in Fig. 5) defining a storage space (within inner shell of 90, as shown in Fig. 5); 
a reservoir (92) positioned within or adjacent to the storage space (within inner shell of 90) and configured to contain a cryogenic liquid (94) with a headspace (the liquid nitrogen 94 boils to form gaseous nitrogen, denoted by the white space above 94) 
a refrigeration module (100, 102) in heat exchange relationship with the reservoir (92, para. 33); 
and a system controller (98) connected to the sensor (96) and the refrigeration module (100, 102) and configured (paras. 33, 35) to control an amount of cooling to the reservoir when a pressure or temperature within the reservoir increases (para. 33, sensor 96 communicates with an automatic switch or microprocessor 98… when the pressure or temperature sensor 96 detects that the temperature of the liquid nitrogen 94 is too warm, switch 98 activates refrigeration device 100 which cools the liquid nitrogen in the pressure vessel via the evaporator or cold end 102.)
While Gustafson does not explicitly disclose a sensor connected to the headspace of the reservoir and configured to determine a temperature or pressure within the reservoir, Dickerson (fig 2) discloses a sensor (297) connected to the headspace of the reservoir (fig 2 shows the sensor 297 in the headspace of the reservoir 520) and configured to determine a temperature or pressure within the reservoir [0115] “either fin temperature sensor 299 or cold finger temperature sensor 297 senses a temperature”.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a sensor connected to the headspace of the reservoir to measure the temperature of the vapor in the headspace and prevent damage to components in case of overheating (para. 115 “When either fin temperature sensor 299 or cold finger temperature sensor 297 senses a temperature 

Response to Arguments
Applicant’s arguments, filed 19 November 2021 have been fully considered, but are not persuasive. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s argument with respect to claim 31 that Gustafson teaches away from the modification by Dickerson of “a sensor connected to the headspace of the reservoir and configured to determine a temperature or pressure within the reservoir”, the teachings of Gustafson using a sensor to indicate failure and secure cooling is an alternate use of a sensor, but is not teaching away from the sensor and controller of Dickerson which controls cooling using a sensor. 
Applicant’s arguments with respect to claim(s) 32 have been considered but are moot because the new ground of rejection does not rely on the same reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Therefore, the applicant’s arguments are not persuasive and the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763